Title: To Alexander Hamilton from Lewis Tousard, 3 May 1799
From: Tousard, Lewis
To: Hamilton, Alexander


          
            Major General Alexdr Hamilton
            Dr Sir
            Newport May 3rd. 1799
          
          Enclosed I have the Honour of transmitting to you the Proceedings of the General Court-Martial, which I convened agreably to your General Order of the 6th. April last. I enclose also my Approbation of the Sentences, which were executed accordingly. Several Reasons delayed the meeting of the Court. The new appointed Officers, except those in this Town, had no Regimentals; and, they sending Letters in Answer instead of coming themselves, I was forced to change my Request into a positive Order to be at Newport on the ensuing Sunday.  One of them, Capt. Jonathan Andrews, lately appointed, is still a Mason by Trade at Greenwich; he is the only one who obeyed my first Order, borrowed an Uniform, and on Monday sat on the Court. On that Day I  could muster nine Officers, who formed the Court, and met at Fort Wolcott.
          I prevailed on an old Officer, Major Danl. Lyman, now a Lawyer at this place, to sit as Judge Advocate. I had the Proceedings only the Day before Yesterday.
          The Youth of several of the prisoners, who are natives and have their Families round this place, also the Recommendation of the Court, determined my shewing Mercy to four of them. The Chastisement of the two others will be an Example to all the new Recruits, and falls upon two old Offenders.
          One of them, John Doyle, is under the Sentence of a General Court-Martial, assembled by my Order at Fort Miflin, to an infamous Punishment; he deserted the Night previous to the Execution of his Sentence. In Consequence of the second part of the Sentence, I have ordered a Serjeant and two Men to convey him safe to Governor’s Island. I respectfully request that you would order him to Fort Miflin, and those who have the Charge of him to keep a close Watch over his  Actions, for he is a cunning Irish Rascal, is not deficient in soft Language, and bold enough to attempt any Means of  escaping.
          The Number of prisoners having rendered the Duty more difficult at Fort Wolcott, I have ordered Lieut. Robert Overing and Ensign Joshua S. Rogers to do Duty with the Company, untill they receive your Orders, or untill you are pleased to send another Subaltern. The two young Officers have complied willingly, as they are extremely ambitious of Learning their Duty, and of being called on to serve their Country.
          Mr James Wilson, Son of the late Judge Wilson, will deliver this Letter to you with the Proceedings; he is going to Philadelphia, with the plans of the Works intended for this place, and the Report and Estimate of them, and to receive the Secretary of War’s final Instructions upon them. I have ordered him to communicate the whole to you. I am of Opinion that such a System or one of the Kind ought to have been adopted for the Defence of your City, the Batteries of which are in  the same Situation with those of Fort Hamilton, as a Ship passing or anchoring  near them may from its Tops destroy your Gunners in the Inside of the Battery.
          Lieut. Phil. Rodrigue belongs to Capt. Wm Littlefield’s Company. I am not a Judge of the Usefulness of so many Subalterns at West-Point; but if you think he may be spared there and be ordered to his Company at Fort Wolcott, it would be an Advantage to the Service at this place. Capt. Wm Littlefield will be under the Necessity of asking for a short Furlough to accompany Mrs Littlefield in pursuit of Health, some Time in the Beginning of Autumn; there would then be   none but Lieut. Ross to  do Duty.
          With the greatest Respect I have the Honour to be Your very humble Servant
          
            Lewis Tousard Commandt.
            Rhode Island
          
        